On Petition eor Rehearing.
Per Curiam.
It appears that the goods of Nevitt were first attached by virtue of the writ from the justice’s court on March 15, 1888. On the next day, March 16, Weil and Stevenson were notified in writing that the goods were claimed as exempt and their release was then demanded. Judgment was rendered and special execution issued from the justice’s court for the sale of the attached property on March 21, 1888; and again, on that same day, Nevitt by another written notice claimed and demanded the release of the property.
On the trial of this action Nevitt was asked if he was the head of a family residing in this state at the time of the service of the notice demanding the release of the property. He answered that he was, and gave the particular place of his residence in the city of Denver. Nevitt was cross-examined as to both notices, but no evidence was elicited from him or any other witness tending to show that he was not the head of a family and residing with the same in this state when his goods were attached.
It is now claimed that the evidence does not show that Nevitt wa,s the head of a family and residing with them in the state on March 15, when the property was first attached. This slight discrepancy in dates does not appear to have been noticed in any way at the trial, nor was it noticed in argument in this court until the filing of the petition for a rehearing. We cannot, of course, say what the proof might have been if further evidence touching plaintiff’s family relations and residence at the time of the levy, had been taken at the trial; it is quite manifest, however, that in the court below, the evidence was accepted as sufficient to show that he was entitled to the benefit of the exemption laws as *17the head of a family; and that, in that court as in this, his claim to exemption was contested upon other grounds.
As to matters assigned for error outside the record proper, the review by an appellate court should be confined to matters fairly presented before the trial court, and upon such review counsel should present their whole case in their first argument. A question like the one now under consideration should not be entertained for the first time in a petition for a rehearing. 1 Thompson on Trials, sec. 693 ; 2 Thompson on Trials, secs. 2394, 2773, 2778; Knoth v. Barclay, 8 Colo. 305; Higgins v. Armstrong, 9 Colo. 57; D. & R. G. Ry. Co. v. Byan, 17 Colo. 98.
Counsel for appellants now cite the case of State v. Orahood, 27 Mo. App. 496, to the effect that the assignee of a promissory note given for the purchase price of personal property may levy upon such property to satisfy a judgment based upon such note, notwithstanding the property may be otherwise exempt from execution. The rule thus announced materially abridges the protection of the exemption statute, and is contrary to the rule of liberal construction adopted by this court. It is foreign to the spirit as well as the letter of the statute that a mere voluntary assignee of a simple promissory note should have any claim upon the original consideration of such note. Such a rule impresses upon negotiable instruments a quality not expressed upon their face. Moreover, the rule is altogether unnecessary. If the vendor of personal property desires to retain a lien for the purchase price which he can transfer, let him take a chattel mortgage, and thus give notice to all parties dealing with the property, and cut off all claims to exemption.
The other points upon which a rehearing is urged require no further opinion. The rehearing is denied.

Rehearing denied.